Exhibit IMMEDIATE RELEASE February 21, 2008 UNITED NATURAL FOODS REPORTS SALES AND EARNINGS FOR THE SECOND QUARTER OF FISCAL 2008; UPDATES FISCAL 2008 GUIDANCE · QUARTERLY NET SALES OF $830.7 MILLION INCREASED 24.2% FROM THE SECOND QUARTER OF FISCAL 2007. · REPORTS QUARTERLY NET INCOME OF $9.1 MILLION, OR $0.21 PER DILUTED SHARE, INCLUDING APPROXIMATELY $3.3 MILLION IN DILUTION FROM MILLBROOK. Dayville, Connecticut – February 21, 2008 United Natural Foods, Inc. (Nasdaq: UNFI) (the “Company”) today reported net sales of $830.7 million for the second quarter of fiscal 2008, ended January 26, 2008, an increase of approximately $162.1 million, or 24.2%, from the $668.5 million of net sales recorded in the second quarter of fiscal 2007.Excluding the effect of the Company’s November 2007 acquisition of Millbrook Distribution Services, Inc. (“Millbrook”), net sales increased by $89.8 million, or 13.4%, to $758.3 million. The Company reported net income of $9.1 million, or $0.21 per diluted share, for the second quarter of fiscal 2008. The Company estimates that Millbrook, which the Company acquired in the second quarter of fiscal 2008, negatively impacted net income by approximately $3.3 million, or $0.08 per diluted share, for the second quarter of fiscal 2008. The Company previously announced that the Millbrook acquisition was expected to be dilutive to earnings by approximately $0.04 in the second quarter of fiscal 2008. The larger than expected dilution from the Millbrook acquisition was due to a combination of lower than projected improvements in gross margin from purchase discounts and forward buying opportunities, and delays in the original timeline to generate identified savings from synergies between Millbrook and the Company’s operations.Excluding Millbrook, net income for the quarter ended January 26, 2008 would have been $12.4 million, or $0.29 per diluted share, compared to $10.9 million, or $0.25 per diluted share for the quarter ended January 27, 2007. Operating expenses were $135.1 million, or 16.3% of net sales for the quarter ended January 26, 2008, compared to $102.6 million, or 15.4% of net sales, for the second quarter of fiscal 2007.For the quarter ended January 26, 2008, operating expenses were negatively impacted by $0.7 million in expenses related to start-up activities at the Company’s Portland, Oregon area distribution facility, which commenced shipments in December 2007. In addition, the Company continues to experience start-up inefficiencies at its Sarasota, Florida and Portland, Oregon area facilities, which negatively impacted operating margins in the quarter.The Company typically achieves optimum efficiencies from new facilities within six to nine months following their opening. -
